Citation Nr: 1637080	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  09-04 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder prior to August 9, 2012.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to September 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran's claim was remanded by the Board in July 2012.  Thereafter, in December 2015, the Board granted an initial 50 percent rating for posttraumatic stress disorder (PTSD) prior to August 9, 2012.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted a joint motion for remand.  The matter is now returned to the Board for further adjudication, and as discussed below, the Board has specifically focused on the deficiencies identified by the parties within the June 2016 joint motion.  See Carter v. Shinseki, 26 Vet. App. 534, 541-42 (2014).  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Prior to August 9, 2012, the Veteran's posttraumatic stress disorder was not manifested by more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for posttraumatic stress disorder prior to August 9, 2012 were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The rating claim on appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for posttraumatic stress disorder.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no additional discussion of the VA's duty to notify is warranted.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  

The Veteran was afforded relevant VA examinations in February 2007 and August 2012, and the corresponding examination reports have been associated with the claims file.  The examinations were adequate because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, as a whole, they contain sufficient information to allow the Board to apply the relevant rating criteria prior to August 9, 2012.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Neither the Veteran nor his representative has identified any additional relevant evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the claim discussed herein and, therefore, appellate review may proceed without prejudice to the Veteran.  

II.  Initial Rating - PTSD  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Regarding the Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder, the Board has considered the appeal period from the assigned effective date of May 31, 2006 and prior to August 9, 2012.  

The Veteran's posttraumatic stress disorder with depressive disorder, not otherwise specified, is currently evaluated as 50 percent disabling from September 22, 2005 to August 8, 2012, under Diagnostic Code  9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration are a Veteran's symptoms, but the Board must also make findings as to how those symptoms impact his occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2015).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  

One factor for consideration is the global assessment of functioning score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A global assessment of functioning score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on global assessment of functioning scores.  See 38 C.F.R. § 4.130.  Accordingly, global assessment of functioning scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Turning to the evidence of record during the appeal period from the effective date of May 31, 2006 and prior to August 9, 2012, VA treatment records from May 2006 document ongoing counseling.  The Veteran complained of ongoing marital strife, with a focus upon effective communication.  Upon mental status examination, the Veteran displayed a dysthymic mood, a constricted affect.  The Veteran denied suicidal or homicidal ideation.  In June and November 2006 counseling sessions, the Veteran again addressed his ongoing stress and marital issues and continued to deny suicidal or homicidal ideation.  

In January 2007, the Veteran's friend - a registered nurse who received training from the VA on PTSD - stated that she had noticed some of the common symptoms of PTSD in the Veteran, including depression, lack of concentration, flight of ideas, unique behaviors, and long periods of increased stress.  

At a February 2007 VA examination the Veteran reported a history of a dysphoric, anxious, and irritable mood for many years, chronic sleep impairment with nightmares, low energy, and variable concentration.   The examiner noted the Veteran had been receiving outpatient psychiatric care since 2006, with diagnoses of PTSD and depressive disorder.  The Veteran denied a history of suicide attempts or physical assaults.  He worked part-time and was self-employed in a safety business.  He reported having an intermittently good relationship with his wife, with social isolation and leisure activities including photography.  Upon mental status examination, he appeared alert and oriented, with blunted affect, normal speech, logical thought processes, and acceptable memory, attention, and concentration, but without hallucinations, delusions, obsessions, or compulsions.  He reported passive thoughts of suicide, but without plan or intent.  He denied homicidal ideation.  He maintained personal hygiene and other basic activities of daily living.  The Veteran denied panic attacks, but reported increased anxiety in crowds, with sleep impairment and nightmares.   The examiner  diagnosed chronic PTSD with depressive disorder secondary to PTSD, assigned a current global assessment of functioning score of 55 to 60 due to all diagnosed psychiatric disorders.  The examiner concluded that there was definite impairment on employment secondary to PTSD, including a definite impairment in the appellant's ability to focus on timely task completion and in his ability to tolerate the increased mental demands and stress of the workplace, as well as mild impairment in the workplace due to depressive disorder.  

VA treatment records from March 2007 document ongoing psychiatric and relationship therapy.  The Veteran appeared alert and well groomed, with a dysthymic mood and constricted affect.  He reported little change in his life, with ongoing self-employment and marital discord.  

In April 2007, the Veteran displayed motivation and insight regarding his difficulties and strengths for mental health treatment, although he continued to display considerable isolation, anxiety, and anger management difficulties.  In May 2007, the Veteran remained frustrated with his physical health and resulting limitations.  He was fairly insightful and appeared motivated to make some healthier changes in his life.  

In September 2007, he reported ongoing sleep impairment with nightmares, avoidance, and emotional numbing. The following month, he worked on being less avoidant with his wife.  He continued to deny suicidal or homicidal ideation.  

In February 2008, he appeared properly groomed and dressed, with good hygiene.  There were no major changes.  The Veteran continued to report ongoing sleep impairment, but denied suicidal or homicidal ideation.  In March 2008, the Veteran's therapy addressed symptom management and balanced living, and focused on coping with his hyperarousal and avoidance.  In April and May 2008, the Veteran's therapy primarily focused on continued marital strife.  The Veteran remained quite socially isolated and stated that he was considering turning his safety business over to his son as he no longer felt he could deal with the stress of running his own business.  In June 2008, there were no major changes in the Veteran's life beyond work and avoidance of marital strife.  

In his June 2008 Notice of Disagreement, the Veteran reported moderate to significant PTSD which he asserted resulted in an inability to maintain effective work.  He noted having twenty different jobs in different areas since discharge from active service, including owning two failed businesses.  He also reported recommendations to attend anger management due to his shifting moods, limited social activities, and panic attacks.  The Veteran stated that his global assessment of functioning score of 55 to 60 represented moderate symptoms and noted that he had attended structured outpatient treatment for over two years which clearly documented impairment on employment secondary to PTSD, difficulty in relationships, social isolation, impairment in ability to complete tasks, and definite impairment in ability to tolerate increased mental demands and stress of the workplace.  

July 2008 VA treatment records document ongoing stress regarding work and marital conflict.  The Veteran continued to deny suicidal or homicidal ideation.  The appellant appeared well groomed with good hygiene.  In August 2008, he continued to address his ongoing marital strife and overall negative attitude, although he appeared to be coping in a fairly healthy manner.  

In November 2008, he continued to address stress management, marital problems, and his ongoing chronic pain with resulting quality of life issues.  He appeared well groomed with good hygiene but noted ongoing sleep disturbance, irritability, and marital strife.  

In December 2008, the Veteran felt quite disillusioned and hopeless, but denied any suicidal or homicidal ideation.  He reported coping through isolation and avoidance.   

In January 2009, the Veteran was mildly to moderately depressed and anxious.  He expressed a desire to develop the ability to cope with adversity and to deal with difficult people while reducing anxiety/panic attacks.  The treating professional noted the Veteran's good insight and judgment.  There was evidence of considerable isolation, chronic pain that complicated his mood, anxiety, and anger management issues.  The Veteran was judged to lack assertiveness and to suffer from chronic low-grade depression.  Due to his work schedule he was only seen about once a month, with a primary focus on confronting his avoidance and managing anger and stress.  The Veteran again noted he was seriously considering turning his business over to his son as he no longer felt he could deal with the stress of running his own business.  

Throughout therapy sessions from February to May 2009, the Veteran remained mildly depressed, with ongoing marital strife resulting in avoidance and isolation.  He continued to deny suicidal or homicidal ideation.  

In June 2009, the Veteran reported ongoing severe marital discord and resulting difficulties with panic attacks.  In July 2009, the Veteran reported having daily panic attacks.  He reported losing his third business due to impaired judgment and financial issues, and that he could no longer find energy or motivation to deal with the daily demands of the work and social relationships that affect his business.  The claimant also noted having increased stress, and reported psychiatric symptoms including impaired memory, dysphoria, anxiety, and irritability, with intermittent sleep, low energy, and variable concentration.  The Veteran also reported symptoms of avoidance, detachment, estrangement, hypervigilance and exaggerated startle response.  

In August 2009, the Veteran reported he was quite depressed with little motivation to take care of daily business.  He continued to cope with marital strife by withdrawing and reported having panic attacks a couple times a week.  The Veteran denied daily panic attacks, but when they occurred they affected his entire day.  Upon mental status examination, he appeared pleasant and cooperative, with normal speech, anxious and guarded affect, with logical thought process, judgment, and insight.  There was no evidence of suicidal or homicidal ideation.  The diagnosis was PTSD with panic attacks.  The examiner opined that the Veteran was doing a better job in being less reactive and managing his anger, and that his symptoms were manageable with ongoing treatment.  Still his treating professional noted a guarded prognosis given his minimal improvement in PTSD symptoms.  

In September 2009, the Veteran appeared mildly anxious with constricted affect.  He denied suicidal or homicidal ideation.  He reported asking his wife for a divorce and planned to assert himself to work out the details.  The noted prognosis was fair, as his PTSD symptoms were manageable with the current treatment plan, which involved recently implemented medication.  

In October 2009, the Veteran appeared more relaxed, he was less anxious and his panic attacks were less frequent.  He reported that he was coping well and his PTSD symptoms had been tolerable.  

In November 2009, the Veteran reported no progress on his request for a divorce as his wife continued to reside in the home, and he continued his usual avoidant behavior.  He had some difficulty managing his hyper-arousal symptoms, with mild to moderate panic attacks a couple times a week.  In December 2009, the Veteran reported one to two mild to moderate panic attacks a week.  

In January 2010, the Veteran was mildly to moderately depressed and anxious, with blunted affect, but no suicidal or homicidal ideation.  He was well groomed with good hygiene.  He brought in a photo album of pictures he had taken over the years as part of his photography hobby.  The following month, the Veteran appeared a little less depressed and he described his anxiety is more manageable.  In March 2010, his marital discord continued, which he managed by avoidance and by working as many hours as he could, which increasing his chronic pain and stress which exacerbated his PTSD symptoms.  He continued to report minor to moderate panic attacks several times a week.  His prognosis was fair and his PTSD symptoms were fairly manageable with the current treatment plan.  

In May 2010, the Veteran complained of chronic sleep impairment with nightmares/dreams.  On mental status examination the appellant appeared alert and oriented, with normal speech, mood, thought process, judgment, and insight.  There was no suicidal or homicidal ideation.  His PTSD symptoms were noted to be manageable with ongoing treatment.  

In June 2010 VA, the Veteran appeared mildly depressed and anxious, with constricted affect, but no evidence of suicidal or homicidal ideation.  Therapy continued to address his relationship issues and avoidance.  There were no significant changes in his life, although he was hopeful that the quality of his life would improve after a divorce.  

Based upon the evidence of record, including that specifically discussed above, the Board concludes that an initial disability rating in excess of 50 percent for PTSD prior to August 9, 2012 was not warranted.  The Veteran's symptoms for the appeal period did not more closely approximate the rating criteria for a 70 percent disability rating.  

In order to warrant an increased 70 percent disability rating, the Veteran would need to display occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board acknowledges that the Veteran reported passive thoughts of suicide in February 2007; however, throughout the remainder of the appeal period, he consistently denied suicidal and homicidal ideation during mental status examinations.  Additionally, the evidence of record did not document obsessional rituals, and his speech was not illogical, obscure, or irrelevant.  While the Veteran reported ongoing panic attacks, described as "daily" in his July 2009 statement, it is probative that in August 2009 it was documented that the Veteran reported panic attacks only a couple times a week, although they reportedly could last all day.  To the extent that it could be argued that such episodes were near-continuous, or that they completely limited the Veteran's ability to function independently, the most probative evidence shows that the appellant was doing a better job in being less reactive and managing his anger.  The Veteran's symptoms were manageable with ongoing treatment, notwithstanding a guarded prognosis due to minimal improvement.  

The Board acknowledges that the Veteran consistently reported problems with anger and irritability which are consistent with impaired impulse control; however, he did not display unprovoked irritability with periods of violence.  Neither has the Veteran shown any spatial disorientation or overall neglect of personal appearance and hygiene upon mental status examinations during the relevant period.  

The Veteran's assigned global assessment of functioning score of 55 to 60 in February 2007 reflects ongoing moderate PTSD symptoms.  See Carpenter, 8 Vet. App. at 242-44.  The Board is mindful that the rating schedule does not assign disability percentages based solely on global assessment of functioning scores, 38 C.F.R. § 4.130, hence the global assessment of functioning score assigned during the period is but one factor to be considered in conjunction with all the other evidence of record.  In light of the totality of the evidence the February 2007 score is indicative of moderate PTSD symptoms which are consistent with the assigned 50 percent disability rating for the appeal period.  

The evidence of record, including as discussed in detail above, preponderates against finding that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While the evidence described above may involve some of the individual rating criteria for an increased 70 percent disability rating, the symptoms have not resulted in overall impairment to the required level of severity.  Therefore, the Board finds that the Veteran's manifested PTSD symptoms for the entire period on appeal are most closely approximated by the assigned 50 percent disability rating.  The Veteran has not shown occupational and social impairment with deficiencies in most areas, or total occupational and social impairment; nor are his PTSD symptoms of similar severity, frequency, and duration in order to warrant an increased 70 percent or 100 percent disability rating throughout the rating period.  See Vazquez-Claudio, supra.  

Thus a rating higher than 50 percent for posttraumatic stress disorder is not warranted prior to August 9, 2012.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under this regulation is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  If any part of the inquiry is answered negatively an extraschedular rating cannot be assigned.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this Veteran's case, the lay and medical evidence of record preponderates against finding unique or unusual symptomatology due to posttraumatic stress disorder that would render the schedular criteria inadequate.  The Veteran's symptoms, as discussed above, are contemplated in the disability rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  The manifestations of the Veteran's PTSD are considered by the schedular rating assigned.  Hence, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD prior to August 9, 2012 is denied.  


REMAND

A remand is necessary in order for the AOJ to adjudicate the issue of a total disability rating based upon individual unemployability in the first instance.  

The United States Court of Appeals for Veterans' Claims has held that a claim of entitlement to total disability evaluation based on individual unemployability due to service connected disorders rating is part of an increased rating claim when such is reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

As noted in the June 2016 joint motion the Board previously failed to adequately discuss whether the Veteran was entitled to a rating based on individual unemployability.  In this regard, following the February 2007 VA examination, the VA examiner concluded that the Veteran "demonstrate[d] a definite impairment in his ability to focus on timely task completion [and] . . . his ability to tolerate the increased mental demands and stress of the workplace secondary to [his] service-connected [PTSD]."  This comment arguably suggests that the Veteran may not be able to secure or maintain a substantially gainful occupation, due to his service-connected disabilities.  Hence, a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is properly raised by the evidence of record.  See id.  As such, a remand is necessary.  

Upon remand, the, AOJ must also consider whether the Veteran's reported part-time self-employment qualifies as marginal employment.  See 38 C.F.R. § 4.16(a) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with appropriate notice regarding his properly raised claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, and ask the Veteran to furnish any additional information and/or evidence pertinent to such a claim.  

2.  After the above, adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders in the first instance.  If the benefit sought remains denied the issue should be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


